


110 HR 5605 IH: Physician Payments Sunshine Act of

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5605
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. DeFazio (for
			 himself, Mr. Stark,
			 Mr. Berry,
			 Mr. Chandler,
			 Mr. Moran of Virginia,
			 Mr. Hinchey,
			 Mr. McGovern,
			 Mr. Israel,
			 Mr. Doggett,
			 Ms. Lee, Mr. Wu, and Mr.
			 Kucinich) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for transparency in the relationship between physicians and manufacturers of
		  drugs, devices, or medical supplies for which payment is made under Medicare,
		  Medicaid, or SCHIP, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Payments Sunshine Act of
			 2008.
		2.Quarterly
			 transparency reports from manufacturers of covered drugs, devices, or medical
			 supplies under Medicare, Medicaid, or SCHIPPart A of title XI of the Social Security
			 Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1128F the
			 following new section:
			
				1128G.Quarterly
				transparency reports from manufacturers of covered drugs, devices, or medical
				supplies under Medicare, Medicaid, or SCHIP
					(a)Reporting of
				payments or other transfer of valueOn January 1, 2009, and the
				first day of each fiscal year quarter beginning thereafter, each manufacturer
				of a covered drug, device, or medical supply who provides a payment or other
				transfer of value, directly, indirectly, or through an agent, subsidiary, or
				other third party, to a physician; to an entity that a physician is employed
				by, has tenure with, or has a significant ownership interest in; or to a
				covered organization in which a physician has a significant professional
				membership interest, shall submit to the Secretary, in such electronic form as
				the Secretary shall require, the following:
						(1)The name
				of—
							(A)the
				physician;
							(B)if a payment or
				other transfer of value was provided to an entity that the physician is
				employed by, has tenure with, or has a significant ownership interest in, the
				name of the entity; and
							(C)if a payment or
				other transfer of value was provided to an organization so specified in which
				the physician has such a significant professional membership interest, the name
				of the organization.
							(2)The address
				of—
							(A)the physician’s
				office;
							(B)in the case of an
				entity required to be named under paragraph (1)(B), the primary place of
				business or headquarters for the entity; and
							(C)in the case of an
				organization required to be named under paragraph (1)(C), the primary place of
				business or headquarters of the organization.
							(3)The facility with
				which the physician is affiliated, if any.
						(4)The value of the
				payment or other transfer of value.
						(5)The date on which
				the payment or other transfer of value was provided.
						(6)A description of
				the nature of the payment or other transfer of value, indicated (as appropriate
				for all that apply) as—
							(A)compensation;
							(B)food,
				entertainment, or gifts;
							(C)trips or
				travel;
							(D)a product or other
				item provided for less than market value;
							(E)participation in a
				medical conference, continuing medical education, other educational or
				informational program or seminar, or funded research (such as lab-based,
				epidemiology, or health services research) that is not a clinical trial;
				provision of materials related to such a conference, educational or
				informational program or seminar, or research; or remuneration for promoting or
				participating in such a conference, educational or informational program or
				seminar, or research;
							(F)product rebates or
				discounts;
							(G)consulting fees or
				honoraria;
							(H)dividend, profit
				distribution, stock or stock option grant, or any ownership or investment
				interest held by a physician in a manufacturer (excluding a dividend or other
				profit distribution from, or ownership or investment interest in, a publicly
				traded security and mutual fund (as described in section 1877(c)); or
							(I)any other economic
				benefit, as defined by the Secretary.
							(7)The purpose of the
				expenditure according to categories specified by the Secretary, such as
				consulting, education, royalty, and research.
						(b)Annual summary
				reportEach manufacturer of a covered drug, device, or medical
				supply that is required to submit information under subsection (a) during a
				year shall submit a report to the Secretary not later than December 31 of the
				year that summarizes, in such electronic form as the Secretary shall specify,
				each submission of information under subsection (a) made by the manufacturer
				during the year. The summary report shall include the aggregate amount of all
				transfers of anything of value that is less than $25, including any
				compensation, gift, honorarium, speaking fee, consulting fee, travel, discount,
				cash rebate, or services.
					(c)Reporting date
				for applicable clinical trials
						(1)In
				generalNotwithstanding subsection (a), a payment or other
				transfer of value made for the general funding of a clinical trial described in
				paragraph (2) shall be disclosed in the first quarterly report after the date
				clinical trial information for such trial is required to be posted under
				section 402(j)(2)(D) of the Public Health Service Act.
						(2)Clinical
				trialA clinical trial described in this paragraph is an
				applicable clinical trial for which clinical trial information is required to
				be submitted under section 402(j)(2)(C) of the Public Health Service
				Act.
						(d)Penalty for
				noncomplianceAny manufacturer of a covered drug, device, or
				medical supply that knowingly fails to submit information required under
				subsection (a) or (b) in accordance with regulations promulgated to carry out
				such subsection, shall be subject to a civil money penalty of not less than
				$10,000, but not more than $100,000, for each such failure. Such penalty shall
				be imposed and collected in the same manner as civil money penalties under
				subsection (a) of section 1128A are imposed and collected under that
				section.
					(e)Public
				availabilityNot later than June 1, 2009, the Secretary shall
				establish procedures to ensure that the information reported under subsection
				(a) and the summary reports submitted under subsection (b) are readily
				accessible to the public through an Internet website that is easily searchable,
				downloadable, and understandable.
					(f)Report to
				congressNot later than April 1 of each year beginning with 2010,
				the Secretary shall submit to Congress a report that includes the
				following:
						(1)The information
				submitted under subsections (a) and (b) during the preceding year, aggregated
				for each manufacturer of a covered drug, device, or medical supply that
				submitted such information during such year.
						(2)A description of
				any enforcement actions taken to carry out this section, including any
				penalties imposed under subsection (d), during the preceding year.
						(g)DefinitionsIn
				this section:
						(1)Covered drug,
				device, or medical supplyThe term covered drug, device, or
				medical supply means any drug, biological product, device, or medical
				supply for which payment is available under title XVIII or a State plan under
				title XIX or XXI (or a waiver of such a plan).
						(2)Covered
				organizationThe term covered organization means
				an organization that is involved in health care financing, organization, or
				delivery.
						(3)Manufacturer of
				a covered drug, device, or medical supplyThe term
				manufacturer of a covered drug, device, or medical supply means
				any entity—
							(A)with annual gross revenues that exceed
				$1,000,000; and
							(B)which is engaged
				in the production, preparation, propagation, compounding, conversion, or
				processing of a covered drug, device, or medical supply.
							(4)Payment or other
				transfer of value
							(A)In
				generalThe term payment or other transfer of value
				means a transfer of anything of value that exceeds $25, and includes any
				compensation, gift, honorarium, speaking fee, consulting fee, travel, discount,
				cash rebate, services, or dividend, profit distribution, stock or stock option
				grant, or any ownership or investment interest held by a physician in a
				manufacturer (excluding a dividend or other profit distribution from, or
				ownership or investment interest in, a publicly traded security or mutual fund
				(as described in section 1877(c)).
							(B)ExclusionsSuch
				term does not include the following:
								(i)Product samples
				that are intended for patients.
								(ii)A
				payment or other transfer of value made for the general funding of a clinical
				trial, other than an applicable clinical trial for which clinical trial
				information is required to be submitted under section 402(j)(2)(C) of the
				Public Health Service Act.
								(iii)A transfer of
				anything of value to a physician when the physician is a patient and not acting
				in his or her professional capacity.
								(iv)Compensation paid by a manufacturer of a
				covered drug, device, or medical supply to a physician who is directly employed
				by and works solely for such manufacturer.
								(5)PhysicianThe term physician has the
				meaning given that term in section 1861(r).
						(6)Significant
				professional membership interestThe term significant
				professional membership interest means, with respect to a physician and
				a covered organization, the physician is a voluntary paying member of such
				organization or the physician receives professional certification through such
				organization.
						.
		3.Limitation on tax
			 deductions for advertising by certain manufacturers of drugs, devices, or
			 medical supplies
			(a)In
			 generalPart IX of subchapter B of chapter 1 of subtitle A of the
			 Internal Revenue Code of 1986 (relating to items not deductible) is amended by
			 adding at the end the following:
				
					280I.Limitation on
				tax deductions for advertising by certain manufacturers of drugs, devices, or
				medical supplies
						(a)In
				generalNo deduction shall be
				allowed under this chapter for any taxable year for any expenditure relating to
				the advertising, promoting, or marketing (in any medium) of any covered drug,
				device, or medical supply manufactured by the taxpayer if, during the taxable
				year, a penalty is imposed on the taxpayer under section 1128G(d) of the Social
				Security Act (relating to quarterly transparency reports from manufacturers of
				covered drugs, devices, or medical supplies under Medicare, Medicaid, or
				SCHIP).
						(b)Definitions and
				special rulesFor purposes of this section—
							(1)Covered drug,
				device, or medical supplyThe
				term Covered drug, device, or medical supply has the meaning
				given such term by section 1128G(g) of the Social Security Act.
							(2)Aggregation
				rulesAll members of the same controlled group of corporations
				(within the meaning of section 52(a)) and all persons under common control
				(within the meaning of section 52(b)) shall be treated as 1
				person.
							.
			(b)Conforming
			 amendmentThe table of sections for such part IX is amended by
			 adding after the item relating to section 280H the following:
				
					
						Sec. 280I. Limitation on tax deductions for advertising by
				certain manufacturers of drugs, devices, or medical
				supplies.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning ending after the date of the enactment of this Act.
			
